Title: James Madison to Samuel L. Gouverneur, 22 January 1834
From: Madison, James
To: Gouverneur, Samuel L.


                        
                            
                                
                            
                            
                                
                                    Montpellier
                                
                                 Jany. 22. 1834.
                            
                        
                        
                        J Madison with his respects & regards to Mr. Gouverneur informs him, that he has, as authorized by Mr. G.s letter
                            of the 20th. instant, addressed to him, a box, containing Books for the "Naval Lyceum" at N. Y. The number of Volumes (16.)
                            being too bulky for the mail, the box is sent to the care of Mr. Wm Allen Fredericksburg, who will forward it by the
                            first Water opportunity.
                        
                            
                                
                            
                        
                    